Motion to dismiss appeal granted, without costs, unless defendants-appellants perfect appeal, file note of issue, and file and serve record and brief on or before March 31, 1959 and are ready for argument at the April Term of this court, in which event the motion is denied. Application for a stay of execution and for an order dispensing with a bond or other security pending final determination of the appeal herein. Application granted upon condition that defendants perfect their record on appeal on or before March 31, 1959, and are ready for argument at the April 1959 Term of this court. Present — Foster, P. J., Bergan, Coon, Herlihy and Reynolds, JJ.